Exhibit 10.3 STOCK PURCHASE AGREEMENT BY AND AMONG CEDARBURG PHARMACEUTICALS, INC., PURCHASER, INB: HAUSER PHARMACEUTICAL SERVICES, INC., COMPANY, INB: PAXIS PHARMACEUTICALS, INC., AND INTEGRATED BIOPHARMA, INC., SELLER, DATED: March 17, 2009 i EXHIBITS Exhibit A Capitalization Table Exhibit B Secretary's Certificate for the Company Exhibit C Secretary's Certificate for the Purchaser Exhibit 2.01(a)(ii) Promissory Note SCHEDULES Schedule 5.01 Jurisdictions Schedule 5.04(b) No Conflicts - Company Schedule 5.05(a) Financial Statements Schedule 5.06(a) Absence of Certain Changes Schedule 5.07(b) Encumbrances and Location of Assets Schedule 5.07(c) Location of Inventory Schedule 5.07(d) Intellectual Property Schedule 5.07(e)(ii) Leased Real Property Schedule 5.08(a) Validity of Accounts Receivable Schedule 5.09(a) Tax Matters Schedule 5.10(a) Permits Schedule 5.11 Employees Schedule 5.12(a) Pending or Settled Employment Claims Schedule 5.12(b) Collective Bargaining Agreements Schedule 5.12(c)
